Citation Nr: 1500784	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-03 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for chronic inflammatory demyelination polyradiculopathy left lower extremity (left leg disability).

2.  Entitlement to an initial evaluation in excess of 10 percent for a back disability.

3.  Entitlement to an initial evaluation in excess of 30 percent, and an evaluation in excess of 70 percent for the period beginning November 22, 2013, for an acquired psychiatric disorder.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected hepatitis C and a bilateral leg disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A July 2008 rating decision granted entitlement to service connection for a left leg disability with an initial 10 percent evaluation.  A November 2013 rating decision granted an increased initial evaluation of 20 percent disabling.  The issue has been rephrased accordingly.

An October 2011 rating decision granted entitlement to service connection for a back disability with an initial 10 percent evaluation and denied service connection for hypertension.

A June 2013 rating decision granted entitlement to service connection for an adjustment disorder with an initial 30 percent evaluation.  

A January 2014 rating decision granted an increased evaluation of 70 percent disabling beginning November 22, 2013.  As the Veteran's treatment records note a variety of acquired psychiatric disorder diagnoses, the Board has recharacterized the issue as one for an increased evaluation for an acquired psychiatric disorder.

In October 2014 the Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing; a transcript of the hearing is of record.

As discussed below, the issue of entitlement to a TDIU has been raised by the record.  When entitlement to a TDIU is raised during the adjudicatory process of an underlying disability, it is part of the claim for benefits for the underlying claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue of entitlement to a TDIU is properly before the Board.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

Considering the outcome of this decision, the RO/AMC should contact the Veteran and ask if he wishes to continue with the claim that is being remanded.


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, his left leg disability has been manifested by, at worst, severe incomplete paralysis of the lateral common peroneal nerve.

2.  The Veteran's back disability has been manifested by, at worst, forward flexion to 65 degrees with pain on motion with a combined range of motion of 155 degrees.

3.  For the entirety of the period on appeal, the Veteran's acquired psychiatric disorder has been manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as anxiety, suspiciousness, impaired judgment, impaired impulse control including unprovoked irritability with periods of violence, and difficulty in establishing and maintaining effective work and social relationships and in adapting to stressful circumstances.

4.  The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely to the effects of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for the Veteran's left leg disability have been met.  38 US.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8621 (2014).

2.  The criteria for an evaluation in excess of 10 percent for the Veteran's back disability have not been met.  38 US.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5242 (2014).

3.  For the entirety of the period on appeal, the criteria for an evaluation of 70 percent for the Veteran's acquired psychiatric disorder have been met.  38 US.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9435 (2014).

4.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2014).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Left Leg Disability

The Veteran's left leg disability has been evaluated as 20 percent disabling under Diagnostic Code 8621 for neuritis of the external popliteal nerve (common peroneal).  Diagnostic Code 8621 uses the disability ratings for Diagnostic Code 8521, paralysis of the external popliteal nerve.

Under Diagnostic Code 8521, disability evaluations of 10, 20 and 30 percent are assignable for incomplete paralysis of the external popliteal nerve, which is mild, moderate, or severe, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

A schedular maximum evaluation of 40 percent disabling is warranted for complete paralysis of the external popliteal nerve, as manifested by foot drop and slight droop of the first phalanges of all toes, inability to dorsiflex the foot, lost extension of proximal phalanges of toes, abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

In May 2008 the Veteran was afforded a VA examination.  The Veteran reported constant tingling and numbness, abnormal sensation and aesthesia.  The Veteran's balance and gait were affected significantly.  

Upon physical examination the Veteran's motor function was within normal limits, his sensory function was abnormal with findings of stocking patterned dysethesia and his reflexes revealed knee jerk 1+ and ankle jerk 1+.

In February 2009 the Veteran was afforded another VA examination.  The Veteran reported weekly tingling, numbness, pain, anesthesia and loss of balance.

Upon physical examination the Veteran had normal motor function, abnormal sensory function with findings of decreased sensation of the left dorso-lateral foot, and normal knee and ankle reflexes.  The examiner opined that the nerve most likely involved was the left superficial peroneal nerve.

In October 2010 the Veteran was afforded another VA examination.  The Veteran reported constant numbness in his toes, abnormal sensation, pain, anesthesia,  weakness, ankle swelling and instability.

Upon physical examination the Veteran had decreased sensory function of the left peroneal nerve, neuritis, normal reflexes and normal motor function.  The examiner opined that the nerve most likely involved was the lateral common peroneal.  The examiner reached this conclusion because of the Veteran's history of nerve removal (status post neurectomy).  The examiner noted that the disability affected the Veteran's usual occupation by limiting walking, standing, most physical activity, bending and stooping and that it affected his sleep.

In March 2013 the Veteran was afforded another VA examination.  The Veteran reported moderate symptoms of constant pain, severe paresthesias and severe numbness.  

Upon physical examination the Veteran had normal muscle strength and reflexes, and a decreased sensory examination of the left toes.  The examiner noted that the likely affected nerve was the superficial peroneal nerve, which had mild incomplete paralysis.

Post-service VA treatment records and the Veteran's own credible testimony show a severe disability of the left leg.

The Board has considered evaluations under alternative Diagnostic Codes.  VA examiners have noted that the nerve affected is either the common peroneal nerve or the superficial peroneal nerve.  

After a review of the evidence, and giving the Veteran the benefit of the doubt, the Board finds that the Veteran's left leg disability is productive of severe impairment.  The Veteran has consistently reported severe symptoms of pain that keeps him awake at night, numbness and paresthesias.  Accordingly, the Board finds that a higher evaluation of 30 percent disabling, but no higher, is warranted.  This finding takes into consideration all problems associated with this disability. 

The superficial peroneal nerve is evaluated under Diagnostic Code 8522.  Disability evaluations of 0, 10 and 20 percent are assignable for incomplete paralysis of the superficial peroneal nerve, which is mild, moderate, or severe, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8522.

The Veteran is currently evaluated under the ratings for the common peroneal nerve as it provides a higher overall disability evaluation.

Giving the Veteran the benefit of the doubt, the Board finds that an evaluation under Diagnostic Code 8521 is appropriate and an evaluation of 30 percent for the left leg disability is warranted.  A detailed review of the evidence fails to provide any higher evaluation. 

Back Disability

The Veteran's back disability has been evaluated as 10 percent disabling under Diagnostic Code 5242 for degenerative arthritis of the spine.  Diagnostic Code 5242 uses the General Rating Formula for Diseases of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Under the General Rating Formula, a higher evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For the purposes of evaluations under Diagnostic Codes 5235-5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.

In July 2011 the Veteran was afforded a VA examination.  He reported stiffness, spasms, weakness, moderate pain and decreased motion.  He reported occasional flare-ups that would limit his ability to bend or lift.

Upon physical examination there was no evidence of radiating pain, muscle spasm, tenderness, guarding of movement or weakness.  Muscle tone, musculature and straight leg tests were normal.  Range of motion was flexion to 70 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 12 degrees (rounded down to 10 degrees for calculating combined range of motion), and bilateral rotation to 20 degrees.  The combined range of motion was 160 degrees.  The Veteran was able to repeat range of motion testing three times without additional limitations.

In November 2013 the Veteran was afforded another VA examination.  The Veteran reported flare-ups that increased his pain with movement.  The Veteran also reported pain, weakness, fatigability and incoordination.  

Upon physical examination his range of motion was flexion to 75 degrees with pain on motion, extension to 30 degrees, bilateral lateral flexion to 30 degrees and bilateral lateral rotation to 30 degrees.  Combined range of motion was 255 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions and no additional limitation of range of motion.  The examiner opined that during flare-ups forward flexion was limited an additional 10 degrees and there would be no additional limitation of other measurements.  There was no localized tenderness or pain to palpation or guarding or muscle spasm.  Muscle strength and reflexes were normal.  

During the period on appeal, the Veteran's range of motion was flexion to, at worst 65 degrees (as noted in the November 2013 VA examination and including an additional 10 degrees during flare-ups), and the combined range of motion was 155 degrees (considering the most limited evaluations from the two VA examinations).  In order to warrant a higher evaluation of 20 percent, flexion must be limited to less than 60 degrees, or the combined range of motion must be less than 120 degrees.  Further, there was no evidence of muscle spasm, guarding, or localized tenderness, or vertebral body fracture with loss of 50 percent or more of the height.  At no point during the period on appeal did the Veteran exhibit such symptoms.

Accordingly, a higher evaluation of 20 percent for a back disability is not warranted.

Acquired Psychiatric Disorder

For the initial period on appeal the Veteran has been assigned a 30 percent evaluation for his acquired psychiatric disorder, and for the period beginning November 22, 2013, the Veteran has been assigned an evaluation of 70 percent.  This has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9435.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9435.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9435.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9435.

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9435.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjudgment during periods of remission.  38 C.F.R. § 4.126(a) (2014).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.
	
While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The Veteran was afforded a VA psychiatric examination in November 2013.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran had symptoms including anxiety, suspiciousness, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or a work-like setting, and impaired impulse control including unprovoked irritability with periods of violence.  He was assigned a GAF score of 50.

The examiner diagnosed a mood disorder secondary to general medical condition and opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

A review of the Veteran's post-service treatment records shows symptoms commensurate with those reported in the November 2013 VA examination.

The Board notes that the November 2013 VA examination was the basis for the RO's January 2014 increased evaluation.  The Board finds that the Veteran's symptoms were consistently reported throughout the period on appeal.  Simply stated, the examination confirms what the Veteran has been telling VA since this appeal began.

Accordingly, giving the Veteran the benefit of the doubt, an evaluation of 70 percent is warranted for the entirety of the period on appeal.

A higher evaluation of 100 percent is not warranted.  There are no indications that the Veteran has total occupational and social impairment.  Treatment records and the VA examination do not show any evidence of severe symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily life, disorientation to time or place, or memory loss.  

Looking at the medical evidence as a whole, the Board finds that a higher evaluation of 100 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9435.  The Veteran's own statements provide evidence against this finding.

The Board has considered a staged rating, but finds that the totality of the evidence shows a higher evaluation is not warranted at any point during the period on appeal.  

Extraschedular Evaluations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's disabilities on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left leg/nerve, back and acquired psychiatric disorders are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for the left leg/nerve disability specifically provide for an evaluation based on pain and numbness, the schedular rating criteria for the back disability specifically provide for an evaluation based on pain on motion and limitation of motion, and the schedular rating criteria for the acquired psychiatric disorder specifically consider symptoms such as anxiety, irritability and depression.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's disabilities are manifested by such symptoms.  As noted, these symptoms are part of the schedular rating criteria.

In any event, it is important for the Veteran to understand that without some problems associated with his disabilities the current evaluations could not be justified, let alone a higher evaluation.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. 

In this case, the Veteran has reported symptoms including pain, pain on motion of the back, and left lower extremity, numbness of the left lower extremity, anxiety, depression, hopelessness and helplessness.  These symptoms have all been specifically attributed to the Veteran's service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As there are no additional symptoms at issue in this case that have not been attributed to a specific-service connected condition, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

TDIU

At the outset, the Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.

The Board finds that a TDIU claim has been raised in this case.

The issue of TDIU was discussed in the October 2014 hearing.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities will be rated as totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service-connected for an acquired psychiatric disorder, which, as noted above, is evaluated as 70 percent disabling from December 14, 2011; a left leg disability, which, as noted above, is evaluated as 30 percent disabling from May 31, 2007; hepatitis C, which is evaluated as 20 percent disabling from June 22, 2006; and a scar of the left lower extremity, a right leg disability and a back disability, which are each evaluated as 10 percent disabling.

As the Veteran has at least one disability ratable at 40 percent or more and a combined rating of 70 percent or more, the Board finds that he meets the requirements for a schedular TDIU.  38 C.F.R. § 4.16(a).  

The Veteran testified that he retired in 2011 after working for 37 years at a VA Medical Center, which would not support this claim.  However, the Veteran testified that he had difficulty "with walking and standing for a long period of time" and that his leg disabilities were "part of the reason to retire."  He also testified that he had "so many mood problems now" that He was not able to "be as calm . . . and adjusted as [he] used to be."  

While the Veteran clearly retired by choice, he had severe disabilities that were making it increasingly difficult for him to continue to work.  It just so happened that the Veteran was fortunate enough to have the ability to retire.

The Board notes that there has been no development, to include a VA examination to address the Veteran's claim for a TDIU.

The Board also notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but a determination of law for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).  

Accordingly, the Board will proceed with a determination, even though the Veteran was not afforded an additional VA examination. 

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities are sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level.  The number and nature of his service connected disabilities make it highly unlikely that the Veteran could work.

Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.  

Duties to Notify and Assist

Preliminarily, the Board notes that the claim for entitlement to a TDIU has been granted in full.  Thus, a discussion of the duties to notify and assist as they apply to a TDIU claim is not warranted.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA fulfilled its duty to notify in its September 2007, August 2010, October 2012 and November 2013 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and private treatment records, VA examinations, and the Veteran's statements and testimony.

The Veteran has been afforded adequate examinations on the issues of entitlement to increased evaluations for left leg, back and acquired psychiatric disorders.  VA provided the Veteran with left leg examinations in May 2008, February 2009, October 2010 and March 2013; back examinations in July 2011 and November 2013; and an acquired psychiatric disorders examination in November 2013.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  

Based on the above, the Veteran has been afforded adequate examinations.

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the October 2014 Board hearing, the VLJ complied with these requirements.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

An evaluation of 30 percent for a left leg disability is granted.

An evaluation in excess of 10 percent for a back disability is denied.

An evaluation of 70 percent for the entirety of the period on appeal for an acquired psychiatric disorder is granted.

Entitlement to a TDIU is granted.


REMAND

As the Board has granted entitlement to a TDIU, the RO/AMC should contact the Veteran and his representative to determine if the Veteran wishes to continue with the remaining issue on appeal.

Simply stated, in light of the Board's actions, and in consultation with his representative, the Veteran may wish to withdraw this appeal (in writing). 

If the Veteran wishes to continue with the appeal, further development is warranted regarding the issue of entitlement to service connection for hypertension.

During the October 2014 hearing, the issue of whether the Veteran's hypertension was caused by or aggravated by his bilateral leg disability was raised.  A November 2013 VA medical opinion only addressed whether the Veteran's hypertension was secondary to his hepatitis C treatment.  It did not address whether it was secondary to his bilateral leg disability (which the Board notes is secondary to the hepatitis C).  The Board finds that this issue should be addressed in a VA medical opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine if he wishes to continue with his appeal in light of the grant of entitlement to a TDIU.

2.  If possible (but not required), return the claims folder to the examiner that provided the November 2013 examination opinion in order to obtain an addendum opinion.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is caused by or aggravated by any service-connected disability, specifically to include his bilateral leg disability.

A review of this remand may help the examiner.

3.  Then, readjudicate the issue on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


